Title: To James Madison from John Griffin, 11 April 1807
From: Griffin, John
To: Madison, James



Sir,
Detroit April 11th. 1807.

It is a very long period, since I first had the honor of being personally known to you.  At that time I was very young, yet I will venture in the name of my Father who has long been honored with your intimacy and friendship to express a hope, that you will pardon the liberty I am now taking in addressing you.  I have long hesitated whether I dare venture upon such a step, but my very unpleasant situation here a situation in which I have suffered for some time back has prevailed over my prudence and emboldened me to take a step which if it meets with your pardon, although it should not obtain for me the object I have in view, I shall derive at least from that circumstance some consolation  From my first arrival in this Country until the present moment, I have been constantly unwell.  Indeed I have been for some time past threatened with a pulmonic attack.  To continue in this Country therefore, much longer, would be to me certain Death.  It is now nearly seven years since I was first honored with the appointment of one of the Judges of the Indiana Territory.  In that Territory, and in Louisiana While it was attached to the Indiana Government, I have acted in that situation for nearly six years, in this Territory one year.  I flatter myself the closest investigation into my character and conduct, during that whole period, will redound to my honor, and even in this Country, where so much confusion prevails, I defy one well founded charge to be brought against me.  It is not I beleive even attempted.
Would you therefore think me impertinent and might I not hope, from my continued ill health, and the intimacy between you and my Father, that you would solicit for me from the President a transfer to one of the Southern Territories.  The favor, as long as life and memory lasts would be most gratefully remembered, and I dare venture to pledge myself, that no future conduct of mine, would cause you to regret, that you had interfered in my behalf.  I flatter myself that from the reasons I have urged, you will pardon the liberty I have taken in Addressing you on this subject and with the warmest wishes for your health and happiness I beg to be considered as being with the highest consideration & respect your most obedient and most devoted Servant

John Griffin


Some business of much importance to myself which I left unfinished in Vincennes will occasion my departure for that place some time in May, where should you honor me with any commands they will meet me.

